DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2020 has been entered.
Claims 21, 24-27, 31, 32, 34 and 35 are pending. Claims 21, 31 and 32 are amended, claims 1-20, 22-23, 28-30 and 33 are cancelled, and claims 34 and 35 are newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24-26 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taras et al. (US 2013/0240186, herein Taras).
In regards to claim 21, Taras discloses

a first row including a first pair of header tubes (202, 204) and a first plurality of flat tubes (Fig.3, 206) coupled between the first pair of header tubes so that the first plurality of flat tubes are in fluid communication with the first pair of header tubes;
a second row including a second pair of header tubes (102, 104) and a second plurality of flat tubes (106) coupled between the second pair of header tubes so that the second plurality of flat tubes are in fluid communication with the second pair of header tubes, a header tube of the first pair of header tubes coupled to a header tube of the second pair of header tubes without using a brazing process to enable fluid flow between the header tube of the first pair of header tubes of the first row and the header tube of the second pair of header tubes of the second row (Fig.1, fluid flow between 204 and 104); and
a plurality of fins (20) disposed between each pair of the first and second plurality of flat tubes (Fig.3);
a plurality of header connectors (Fig.1, header connectors are provided by connections between the headers and the tubes; see Fig.A below) integrally coupled to respective orifices in a first header tube of the first pair of header tubes on a first side of the first row (orifices are provided in the headers for fluid flow between the headers and the tubes);
a plurality of header connectors integrally coupled to respective orifices in a second header tube of the first pair of header tubes on a second side of the first row, wherein the first side of the first row is opposite the second side of the first row (Figs.1 and A);
a plurality of header connectors integrally coupled to respective orifices in a first header tube of the second pair of header tubes on a first side of the second row (Fig.1); and


    PNG
    media_image1.png
    736
    925
    media_image1.png
    Greyscale

In regards to claim 24, Taras discloses that the first and second plurality of flat tubes are extruded or brazed aluminum tubes (paragraph 29, aluminum material is disclosed; in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
In regards to claim 25, Taras discloses that each of the plurality of fins include a wave pattern in a direction of air flow (Fig.6).
In regards to claim 26, Taras discloses that the plurality of fins are louvered fins (Fig.5).
In regards to claim 32, Taras discloses a third row including a third pair of header tubes and a third plurality of flat tubes coupled between the third pair of header tubes so that the third plurality of flat tubes are in fluid communication with the third pair of header tubes, the other header tube of the second pair of header tubes coupled to a header tube of the third pair of header tubes without using a brazing process to enable fluid flow between the header tube of the second pair of header tubes and the header tube of the third pair of header tubes (Fig.11 embodiment shows three rows as claimed).
In regards to claim 34, Taras discloses that each plurality of header connectors includes at least three header connectors (Fig.A).
In regards to claim 35, Taras discloses that the at least three header connectors are disposed equidistant from each other (Fig.A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Taras in view of Case (US 6,470,961).
In regards to claim 27, Taras discloses a fluid inlet (into header 202) coupled to and in fluid communication with the first row and a fluid outlet (out of header 104) coupled to and in fluid communication with the second row.
Taras does not disclose one or more fans configured to move hot air through the heat exchanger from the second row to the first row.
Case teaches a heat exchanger (Fig.1) comprising a first row (16) and a second row (18) and one or more fans (20) configured to move hot air through the heat exchanger from the second row to the first row.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taras’ heat exchanger to include one or more fans as taught by Case in order to control the amount of air flow entering the heat exchanger.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 6, 2020 have been fully considered but they are not persuasive. Applicant remarks on page 7 that Taras does not disclose the amended features of . Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Raheena R Malik/Examiner, Art Unit 3763